 



Exhbit 10.1.1

APPENDIX E

Section 6.7(a)(i) — List of Investment Funds Available Under the Plan



E.1   The following Investment Funds are presently available under the Plan with
respect to the Accounts noted.       Deferrals, the Cooper Bearing Transfer
Accounts, any Transfer or Rollover Accounts, the portion of the Employer
Contributions, Employer Prior Contributions, and Participant Contributions
Accounts eligible for the “age 55” rule and, when approved, all other Accounts
(or the full amount of the other Accounts) may be invested in the following
(except that any Transfer or Rollover Accounts and Cooper Bearing Transfer
Accounts may not presently be invested in Kaydon stock):



  1.   Balanced I Fund — Wellington     2.   Guaranteed Income Fund     3.  
Invesco Dynamics Account     4.   Janus Advisor Balanced Account     5.   Janus
Worldwide Account     6.   Kaydon Corporation Stock (the “Stock Account”)     7.
  Large Cap Growth/Goldman Sachs Fund     8.   Large Cap Value/John A. Levin &
Co. Fund     9.   Mid Cap Growth/Artisan Partners     10.   Mid Cap Value Fund —
Wellington     11.   Retirement 2010 Fund     12.   Retirement 2020 Fund





--------------------------------------------------------------------------------



 



  13.   Retirement 2030 Fund     14.   Retirement 2040 Fund     15.   Retirement
Goal Income Fund     16.   Small Cap Growth/TimesSquare Fund     17.   Small Cap
Value/TCW Fund     18.   Templeton Foreign Account     19.   TimesSquare High
Grade Bond Fund



    Notwithstanding any other provision of the Plan, no funds may be transferred
from any other Fund into the CIGNA Guaranteed Short Term Account and no funds
may be transferred from to CIGNA Guaranteed Short Term Account in the CIGNA
Actively Managed Fixed Fund without first having been transferred into one or
more other Funds for at least ninety (90 days.   E.2   The Parkstone
Intermediate Government Obligations Fund (the “Government Obligations Fund”) was
previously available, but was not available for additional allocations after
December 31, 1993. That Investment Fund was available for additional allocations
until December 31, 1993 and continued to be available for existing allocations
to the Option on December 31, 1993 until March 31, 1994.

